Citation Nr: 1143656	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-30 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to September 1988, October 1989 to March 1991, and November 2002 to August 2003, with additional service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In connection with his appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in May 2010; a transcript of the hearing is associated with the claims file.    

In July 2010, the Board granted entitlement to service connection for bilateral hearing loss and tinnitus, and remanded the Veteran's claims of entitlement to service connection for right eye and low back disorders for further development and adjudication.  This having been completed, the case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  A right eye disorder, to include blepharitis, has not been shown to have had its onset in service, within one year of service, nor is such disability otherwise a result of active military service.   

2.  A low back disability has not been shown to have had its onset in service, within one year of service, nor is such disability otherwise a result of active military service. 





CONCLUSION OF LAW

A right eye disability, to include blepharitis, and a low back disability, were not incurred in or aggravated by the Veteran's active military service, nor are such disabilities presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in November 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claims, and he was afforded the opportunity to testify at a hearing before the Board in May 2010.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  In this regard, the Board notes that in July 2010, this case was remanded in part to obtain service treatment records from Wright Patterson Air Force Base for 2004, directly from the base hospital and the Veteran's reserve unit, and medical treatment records from Dr. Roberts.  VA requested the records from Wright Patterson and also sent the Veteran a letter in August 2010 requesting the contact information in order to request treatment records from the Veteran's reserve unit and requesting that the Veteran complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for Dr. Roberts.  The Veteran did not respond to the August 2010 letter, and a negative response from Wright Patterson was received in November 2010.  An additional letter was sent to the Veteran in November 2010 regarding service treatment records from Wright Patterson Air Force Base.  No additional information or evidence was received from the Veteran and a Formal Finding of Unavailability regarding the Wright Patterson records was placed in the claims file dated in March 2011. 

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for a right eye disability and a low back disability.  At his May 2010 Board hearing, the Veteran testified that he had been poked in the right eye by a tree branch while serving on active duty for training at Wright Patterson Air Force Base in Dayton, Ohio, in the summer of 2004 and sought emergency medical treatment.  

The Veteran's service treatment records indicate that the Veteran slipped and fell on the ice in January 1994 and was diagnosed with back strain.  He was treated with pain medication.  Afterwards, the Veteran had complaints of low back pain for the next several years.  Treatment records indicate follow-up complaints of low back pain in June and July 1994, October 1995, and November 1996.  The October 1995 treatment note indicated that the injury may have been on active duty reserve.  The Veteran was also noted to have undergone physical therapy for his low back pain from June to August 1996.  Afterwards, the Veteran's service records do not show continued complaints of low back pain.  There is no indication in the Veteran's service treatment records that the Veteran was injured in his right eye.  The Veteran's records indicate that the Veteran had corrective lenses and refractive error.

After service, the Veteran was provided a VA examination dated in November 2007.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report. The Veteran reported that he had been having low back pain on and off for the last eighteen years.  The examiner noted that the Veteran's service treatment records revealed a history of slip and fall on ice, resulting in low back pain.  The examiner indicated that the progress note for this was dated January 29, 1991; however, the service treatment records indicate that the progress note in question was dated January 29, 1994.  The examiner noted that the Veteran was diagnosed with back sprain [the diagnosis in the service treatment records was back strain] and treated with Motrin and muscle relaxants.  The examiner noted that Veteran did not have any frequent low back pain documentation subsequently in the available claims file records, and the discharge physical examination in June 2003 revealed no documentation of chronic low back problems.  The Veteran's complaints and symptoms were noted in the report.  X-rays of the lumbosacral spine revealed no significant abnormality, and examination of the spine revealed no tenderness, no paraspinal muscle spasm, and normal spine alignment with no obvious deformities.  There was some limitation of motion with no pain, and no neurocirculatory changes in the lower extremities.  The Veteran was diagnosed with chronic low back sprain by history.  The examiner opined that the Veteran's current low back condition was unrelated to the isolated incident of low back pain in service.

The Veteran was also afforded a VA examination in connection with his right eye claim in November 2007.  The Veteran's chief complaint was that he had a foreign body sensation in the right eye.  The Veteran indicated that onset of the condition was approximately two years before the examination when he was hit by a tree limb.  The Veteran reported that he thought his symptoms may be related to his eye injury.  The Veteran was noted to be undergoing no ophthalmic treatment for his eye.  After examination, the Veteran was diagnosed with blepharitis OU, subjective complaints of intermittent eye pain OD with no clinical evidence on examination for eye pathology, except for blepharitis, and compound myopic astigmatism OD and ametropia OS, with presbyopia OU.  The examiner found no clinical evidence of scarring or other evidence of injury in the right eye.  The examiner also indicated that the foreign body sensation is likely due to the blepharitis.  

The Veteran was afforded an addendum VA examination dated in November 2010 related to his back claim.  The examiner was asked to fully review the claims file, to include newly associated records as well as the Veteran's lay statements regarding service incurrence and continuity of symptomatology and offer and addendum opinion regarding whether the disorder is related to service.  The examiner indicated that the Veteran's claims file and remand had been reviewed in connection with the examination and report.  Additional medical records were also noted to have been reviewed dated in February 1991, November 1993, and June 2003, but found to not reveal any chronic low back condition.  The examiner stated that there were no civilian medical records pertaining to a chronic low back condition in the immediate years after the Veteran left active service.  The examiner then stated that the Veteran's current low back condition was not likely related to his military service.  

The Veteran was afforded an addendum VA examination dated in December 2010 related to his right eye claim.  The examiner was asked to fully review the claims file, to include newly associated records as well as the Veteran's lay statements regarding service incurrence and continuity of symptomatology and offer and addendum opinion regarding whether the disorder was related to service.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report, as well as private, service and VA treatment  records.  The examiner indicated that the Veteran's right eye condition was not caused by or a result of an eye injury (poked in the eye with a branch).  The Veteran reported that he was poked with a branch and went to the ER, but the examiner indicated that service records regarding the Veteran's eye injury could not be located.  The examiner stated that clinical examination found no abnormalities except for blepharitis, which the examiner stated could not be caused by or aggravated by the injury described.  Furthermore, the examiner stated that there was no evidence of corneal scarring and no reduction in visual acuity (best corrected to 20/20).

Based on the foregoing, the Board finds that entitlement to service connection for a right eye disability and a low back disability is not warranted in this case.  Here, the Veteran has been diagnosed with low back sprain [strain] by history and blepharitis.  However, the VA examinations dated in July 2007, and November and December 2010 specifically found that the Veteran's diagnosed disorders are not related to his military service.  With respect to his back claim, the July 2007 and November 2010 VA examiner found that the Veteran's current low back condition was not related to the January 2004 slip injury.  And the right eye examiner also found that the only diagnosed eye disability was blepharitis and that this condition was not related to a poke injury in service.  This examiner also did not relate blepharitis to the Veteran's active military service.

Here, the Board notes that the Veteran was also diagnosed with compound myopic astigmatism OD and ametropia OS, with presbyopia OU.  In this regard, the Board notes that for the purposes of entitlement to benefits, the law provides that refractive errors of the eye are developmental defects and are not diseases or injuries within the meaning of applicable legislation.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive errors of the eyes even if visual acuity decreased in service, as this is not a disease or injury with the meaning of the applicable legislation relating to service connection.  38 C.F.R. § 3.303(c).  Accordingly, such a disorders cannot be service-connected, absent evidence of aggravation by a superimposed disease or injury.  See Monroe v. Brown,  4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1990).  And as indicated by the evidence, there is no basis to find that any current refractive errors are caused by or a result of or aggravated by superimposed disease or injury during service.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiners in this case to be most persuasive, based as they were on examinations of the Veteran and his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's back and right eye disorders is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his back and right eye disabilities are outweighed by the medical evidence of record, specifically the opinions of the July 2007, and November and December 2010 VA examiners.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  









	(CONTINUED ON NEXT PAGE)



Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right eye disorder, to include blepharitis, is denied.

Service connection for a low back disorder is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


